Portage App. No. 2009-P-0088, 2011-Ohio-649. This cause is pending before the court as a discretionary appeal and claimed appeal of right.
Upon review of the memorandum in support of jurisdiction, it is evident that Edward W. Smith has not filed a timely motion for admission pro hac vice pursuant to S.Ct.Prae.R. 1.2. Therefore, it is ordered by the court, sua sponte, that Edward W. Smith is stricken from the memorandum in support of jurisdiction for failure to comply with S.Ct.Prae.R. 1.2 and Gov.Bar R. XII(2)(A)(6)(a)-(e).